Exhibit 10.3

 

Wells Fargo Retail Finance
One Boston Place, 18th Floor
Boston, MA 02108
617 854 7235
617 523 4029 Fax

[g14831koimage002.jpg]

 

January 11, 2005

 

Ultimate Electronics, Inc.

321 West 84th Avenue

Thornton, Colorado  80260

 


1.             COMMITMENT


 

We are pleased to advise you of the several commitments, subject to the terms
and conditions hereof, of (a) Wells Fargo Retail Finance, LLC (“WFRF”) to
provide $113,000,000 in Debtor In Possession financing in favor of Ultimate
Electronics, Inc. (the “Company”) and certain of its subsidiaries (collectively,
the “Borrower”), consisting of a senior secured revolving credit facility in the
amount of $100,000,000 (the “Revolving Credit Facility”) and a tranche B term
loan in the amount of $13,000,000 (the “Tranche B Term Loan”) and (b) Mark J.
Wattles or an entity designated by him (“Wattles” and, together with WFRF, the
“Lenders”) to provide a $5,547,500 tranche C term loan (the “Tranche C Term
Loan” and, together with the Revolving Credit Facility and the Tranche B Term
Loan, the “Facility”), all as contemplated on the Summary of Terms and
Conditions (the “Term Sheet”) annexed to this letter as EXHIBIT A.  The
commitments of the Lenders herein are several and neither lender shall have any
obligation for the commitment of the other Lender.

 


2.             AGENT


 

WFRF will act as Administrative Agent (and is referred to herein in such
capacities as the “Agent”) for itself and the other Lenders.

 


3.             SYNDICATION


 

WFRF will act as the exclusive syndication manager for the Facility and, in such
capacity, will perform the duties and exercise the authority customarily
associated with such role.  No additional agents, arrangers or syndication
managers will be appointed with respect to the arrangement and syndication of
the Facility without the consent of WFRF.  WFRF, in its sole discretion, but in
consultation with the Borrower, will manage all aspects of the syndication of
the Facility, including the selection of lenders, the determination of when to
approach potential lenders, the title and roles given various lenders in the
syndicate, and the final allocation of the commitments among the lenders.  WFRF
shall, in all events, have the final say concerning all aspects of the
syndication.

 

--------------------------------------------------------------------------------


 

The Borrower will assist WFRF in achieving a timely syndication, such assistance
to include, among other things, (a) direct contact during the syndication
between the Borrower’s senior officers on the one hand, and prospective lenders,
on the other hand, at such times and places as WFRF may reasonably request; (b)
providing WFRF with all such financial and other information in the Borrower’s
possession with respect to the Borrower and the transactions contemplated by
this letter, including but not limited to financial projections and forecasts
relating to the foregoing which WFRF reasonably may request from time to time;
and (c) assistance in the preparation of marketing materials to be used in
connection with the syndication.  You expressly permit WFRF to distribute any
and all documents and information relating to the transactions contemplated
hereby and received from you to any potential Lender, participant or assignee. 
Following the closing of the Facility, WFRF  may publicize information in
respect of the Facility (including WFRF’s role in the structuring and financing
thereof) subject to your prior reasonable approval of the form and content
thereof.

 


4.             CONDITIONS


 

The commitments of WFRF, as expressed in this letter, are subject to those
conditions set forth on the Term Sheet and the funding of the Tranche C Term
Loan by Wattles.  The commitments of Wattles, as expressed in this letter, are
subject to those conditions set forth on the Term Sheet and the contemporaneous
funding of the Tranche B Term Loan by WFRF and the portion of the Revolving
Credit Facility to be borrowed on the Closing Date.

 


5.             INDEMNIFICATION


 

Whether or not the Facility contemplated hereby is established, the Borrower
agrees to indemnify and hold harmless WFRF and the Lenders, the Agent, any
participants, and their respective directors, officers, employees, affiliates,
agents, attorneys, accountants, consultants and each other entity, if any, who
controls any of the foregoing, and to hold such persons and entities (each, an
“Indemnified Person”) harmless from and against all losses, claims, damages,
liabilities and expenses, joint or several, to which any such person or entity
may become subject arising out of or in connection with this letter, the Term
Sheet, the Facility, the use of proceeds of the extensions of credit thereunder
or any related transaction or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any of such Indemnified
Persons is a party thereto, and to reimburse each Indemnified Person upon demand
for any reasonable legal or other expenses incurred in connection with
investigating or defending any of the foregoing; provided, however, the
foregoing indemnification shall not be available, as to any Indemnified Person,
on account of or in respect to any losses, claims, liabilities, damages and
expenses to the extent resulting from the gross negligence or bad faith of the
Indemnified Person or with respect to a claim by one Indemnified Person against
another Indemnified Person.

 

If for any reason the foregoing indemnification is unavailable to any
Indemnified Person

 

2

--------------------------------------------------------------------------------


 

or insufficient to hold it harmless, then the Borrower shall contribute to the
amount paid or payable by such Indemnified Person as a result of such loss,
claim, damage or liability to the maximum amount legally permissible.  The
Borrower also agrees that neither any Indemnified Person, nor any of their
respective affiliates, partners, directors, agents, employees or controlling
persons, shall have any liability to the Borrower, any person asserting claims
on behalf or in right of the Borrower or any other person in connection with or
as a result of either this arrangement or any matter referred to herein or in
the loan documentation except to the extent that there is a final determination
made in a judicial proceeding (in which WFRF and such Indemnified Party have had
an opportunity to be heard), which determination includes a specific finding
that the losses, claims, damages, liabilities or expenses incurred by the
Borrower resulted from the gross negligence or bad faith of such Indemnified
Person.

 

Neither the Borrower nor any Indemnified Person shall be liable for any
indirect, special, punitive, or consequential damages in connection with or
arising out of this letter or the transactions contemplated hereby.  This
indemnification shall survive any closing of the Facility.

 


6.             REIMBURSEMENT


 

The Borrower shall reimburse WFRF and Wattles from time to time on demand for
reasonable and documented third party out-of-pocket expenses (including, but not
limited to, reasonable expenses of due diligence investigation, reasonable
syndication expenses, reasonable travel expenses and reasonable fees,
disbursements and charges of its counsel), in each instance incurred in
connection with the Facility and the preparation of this letter, the Term Sheet
and the definitive documentation for the Facility, whether or not the
transactions are closed, unless the failure to close the Facility results solely
and directly from a breach of WFRF’s obligations hereunder, in which event WFRF
shall be responsible for the payment of its own expenses.

 


7.             CLOSING


 

This letter shall terminate unless accepted by the Borrower on or before 5:00
p.m. (Boston time) on January 11, 2005 by signing below and returning this
letter to WFRF, together with a Commitment Acceptance Fee in the amount of
$125,000.  The Commitment Acceptance Fee shall be for the sole account of WFRF
and shall be in addition to all other fees and expenses payable to WFRF and the
other Lenders pursuant the Term Sheet.  By its execution below, the Borrower
authorizes and directs WFRF to charge the Borrower’s accounts maintained with
WFRF for the amount of the Commitment Acceptance Fee.

 


8.             NONTRANSFERABILITY OF COMMITMENT


 

The identity of the Borrower is of material importance to the Agent and WFRF. 
Consequently, this commitment may not be assigned or transferred by the
Borrower.  WFRF may assign its obligations under this commitment to any present
or future affiliate of WFRF or

 

3

--------------------------------------------------------------------------------


 

the Agent.

 


9.             NON-DISCLOSURE OF COMMITMENT; EXCLUSIVE DEALINGS


 

Prior to its acceptance of this Commitment Letter, the Borrower shall maintain
as confidential the terms and conditions of this letter and the Term Sheet and
the terms, conditions, provisions and documentation of the Facility. 
Notwithstanding the foregoing, this letter and the Term Sheet may be disclosed
to (a) the employees and affiliates of the Borrower and its accountants,
financial advisors and counsel or  (b) as may be required by law.  The failure
to comply with the foregoing provisions shall automatically terminate any and
all obligations of WFRF with respect to the financing contemplated hereunder.

 


10.          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 

This letter is a contract under the laws of the State of New York and shall be
construed in accordance with and be governed by the laws of the State of New
York.

 

The Borrower agrees that any legal action, proceeding, case, or controversy
against the Borrower with respect to this letter or the Facility may be brought
in the Courts of the State of New York or any federal court sitting therein, as
the Agent or WFRF as applicable, may elect in its sole discretion.  By
acceptance of this letter, the Borrower for itself and in respect of its
property, accepts, submits, and consents generally and unconditionally, to the
jurisdiction of the aforesaid courts.  The Borrower Waives any objection based
on forum non conveniens and any objection to venue of any action or proceeding
instituted under or with respect to this letter or the Facility and consents to
the granting of such legal or equitable remedy as is deemed appropriate by the
relevant Court.  The Borrower further agrees that any action commenced by the
Borrower asserting any claim or counterclaim arising under or in connection with
this letter or the Facility shall be brought solely in the Courts of the State
of New York or any federal court sitting therein, and that such Courts shall
have exclusive jurisdiction with respect to any action.

 

When accepted, this letter constitutes the entire agreement between the Agent,
WFRF, Wattles, and the Borrower concerning the Facility and replaces all prior
understandings, statements and negotiations.  This letter may be executed in one
or more counterparts, each of which may be delivered by telecopier.

 

The Borrower makes each of the following waivers knowingly, voluntarily, and
intentionally, and each understands that the Agent, WFRF and Wattles, in
providing this letter are each relying on such waivers.

 

THE BORROWER WAIVES THE FOLLOWING:

 

THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE
BORROWER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR

 

4

--------------------------------------------------------------------------------


 

CONTROVERSY IS INITIATED BY OR AGAINST THE BORROWER OR IN WHICH THE BORROWER IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN
RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN THE BORROWER OR ANY OTHER PERSON
AND THE AGENT OR WFRF OR WATTLES.

 

[Remainder of Page Intentionally Left Blank]

 

5

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign this letter in the space indicated below and return it to the Agent.

 

 

Very truly yours,

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,
individually and as Agent

 

 

 

 

 

 

 

By:

/s/Timothy R. Tobin

 

 

Title: Senior Vice President

 

 

 

 

 

        /s/ Mark J. Wattles

 

 

Mark J. Wattles

 

 

The foregoing is agreed to:

 

 

 

ULTIMATE ELECTRONICS, INC

 

 

 

 

 

By:

 /s/ David A. Carter

 

 

  Title: Chief Financial Officer

 

  Dated: January 11, 2005

 

 

6

--------------------------------------------------------------------------------